ON MOTION FOR REHEARING.
GRAVES, Judge.
The charging portion of this complaint and information reads as follows:
“He, the said Evans Mayo, did on or about the 24th day of January, A. D., 1949, offer and undertake to prescribe for a physical condition of the human gums of one Jerry J. Raisch, a member of the general public, by taking an impression of said *529gums of Jerry J. Raisch and make a dental appliance and did directly charge money therefor.”
We confess that we are at a loss as to what kind of a dental appliance the appellant is charged with having made. Surely there is a multitude of such appliances that are called dental appliances as the practice of dentistry has evolved through the years. We are impressed with the idea that the pleadings of the state should make it plain as to what appliance appellant was charged with having made. The complaint should have charged “the commission of an offense in ordinary and concise language in such a manner as to enable a person of common understanding to know what is meant, and with that degree of certainty that will give the defendant notice of the particular offense with which he is charged.” Art. 405, C. C. P. “The certainty required in an indictment is such as will enable the accused to plead the judgment that may be given upon it in bar of any prosecution for the same offense.” Art. 398, C. C. P.
We find ourselves unable to say that in the event of a further prosecution what specific act was charged in the present complaint.
Thus believing, the motion for rehearing is granted, the order of affirmance is set aside, and the cause is now reversed and dismissed.
Hawkins, P. J., absent.